Citation Nr: 0206627	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection with a 10 percent evaluation for 
sinusitis effective January 1, 1997.  

In September 1998, the Board remanded to the RO the issue of 
the rating for sinusitis, for the purpose of affording the 
veteran a VA examination and submitting additional medical 
evidence.  By a rating decision dated in August 2001, the RO 
increased the evaluation to 30 percent for the veteran's 
sinusitis effective January 1, 1997.

This appeal initially included the issues of service 
connection for asthma and gastroesophageal reflux disease.  
In an August 2001 rating, the RO granted service connection 
for these disabilities.  Accordingly, these issues are no 
longer before the Board.


FINDING OF FACT

The veteran's chronic sinusitis is manifested by crusting, 
post-nasal drip, sinus tenderness, decreased airflow, boggy 
or swollen mucous membrane, purulent discharge, anosmia, and 
sinus-related headaches.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the schedular criteria for the assignment of a 50 percent 
evaluation for chronic sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.97, Diagnostic Code 6514 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was granted service connection for sinusitis by a 
rating decision dated in March 1997 and assessed an 
evaluation of 10 percent effective January 1, 1997.  By a 
rating decision dated in August 2001, the RO increased the 
evaluation to 30 percent for the veteran's sinusitis 
effective January 1, 1997.  The veteran contends that his 
sinusitis is more disabling than represented by the current 
30 percent evaluation.

At his February 1997 VA neurological examination, the veteran 
reported experiencing daily headaches lasting about three to 
four hours since his sinus operation.  He indicated that the 
headaches were located mainly in the frontal area, and he 
described them as a sharp, steady pain.  The diagnosis was no 
neurological sequelae.

At his February 1997 general medical VA examination, the 
veteran reported headaches on a daily basis with occasional 
blurring of the right eye.  He reported having two operations 
on his sinuses.  The examination showed no obstruction of the 
nasal passages.  X-rays revealed some mild thickening of the 
sphenoid sinus, without evidence of an air fluid level with 
the remainder of the paranasal sinuses clear.  The diagnosis 
was history of chronic sinusitis, status post operative for 
sinus surgery.

At his November 1997 RO hearing, the veteran testified to 
daily headaches associated with his sinusitis.  He also 
indicated that he was using a nasal steroid and pain pills.  
The veteran testified that he was told by a physician prior 
to leaving the military that he would have to have surgery 
for the rest of his life because of his sinus problems.  He 
indicated that he had constant crusting, sinus flare-ups, and 
infections.

At his March 1999 VA examination, the veteran reported two 
sinus operations in 1995 and complained of persistent 
headaches, asthma that presented itself most of the time 
after the sinus infections, dizziness, and an intermittent 
dry sore throat.

The examination showed normal tympanic membranes, a very 
large right inferior turbinate, and a frayed septum.  There 
were tonsils that were enlarged and his lung fields were 
clear to auscultation.  Allergy information implicated a 
number of pollen and non-pollen allergies including mold, 
dust, mites, and seasonal pollen allergy in the spring, 
summer, and fall; additionally, there were a number of foods 
implicated.  The veteran had nasal congestion, headache, and 
postnasal drainage, but was able to breathe through the nose 
on one side.  

At his September 1999 VA examination, the veteran reported 
using Vancenase nasal inhaler, over the counter nasal 
decongestants, and Naprosyn on an as needed basis for his 
severe headaches.  He was not on prednisone therapy at the 
time.  He described daily sinus headaches particularly in the 
right greater than left frontal and orbital area.  There was 
increased pressure with leaning over as well as dizziness 
with leaning over.  Anosmia was also noted.  The veteran 
described his sinus discharge as thick, green and sometimes 
white in color, and usually "pussy".  The veteran noted 
episodes of purulent nasal discharge 8 to 9 times per week.  
He also noted nasal crusting.  The veteran reported chronic 
daily postnasal drip and stated that he was clearing his 
throat constantly.  He denied any fever but did note that he 
was occasionally hot.  The veteran reported that he saw a 
physician in early 1999 who recommended repeat sinus surgery 
as well as allergy shots.  The veteran indicated that he had 
had no further sinus surgery since 1995.  

The examination showed tympanic membranes, which were clear 
bilaterally.  Nasal mucosa was erythematous and boggy with 
some purulent discharge.  Cobblestoning and some crusting 
were also noted.  Percussion over the right frontal and 
maxillary sinuses showed tenderness.  X-rays revealed no 
evidence of acute sinusitis; bony sclerosis and mucosal 
thickening, consistent with chronic sinusitis; status post 
right uncinatectomy, ethmoidectomy, and sphenoidotomy.  The 
assessment was chronic sinusitis with worsening despite sinus 
surgeries in May of 1995 and December 1995.

VA outpatient treatment reports dated August 2000 to May 2001 
show current treatment with Beconase and Chlor-Trimeton for 
nasal congestion.  An October 2000 report noted the veteran 
with chronic sinusitis.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, it is noted 
that the claimant was issued a statement of the case and 
supplemental statements of the case detailing the laws 
governing his claim and the reasons for the RO's denial.  He 
also was afforded a hearing at the RO where he presented 
testimony in support of his claim.  The RO made all 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  No 
further development is required in order to comply with VA's 
duty to assist.

The service-connected sinusitis is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's sinus disability is rated currently in 
accordance with the general rating formula for sinusitis at 
38 C.F.R. § 4.97, applicable to Diagnostic Codes 6510-6514.  
The RO has rated the veteran's sinusitis as 30 percent 
disabling under 38 C.F.R. § 4.97 Diagnostic Code 6514 for 
sinusitis, sphenoid, chronic.  Under this code a 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted for chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6514, Note (2001).

Analysis

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that his chronic sinusitis more nearly 
approximates the criteria for a 50 percent evaluation under 
Diagnostic Code 6514.  The veteran's service-connected 
sinusitis has been characterized by crusting, post-nasal 
drip, sinus tenderness, decreased airflow, boggy or swollen 
mucous membrane, purulent discharge, anosmia, and sinus-
related headaches.  A review of the medical records shows 
diagnoses of chronic sinusitis.  VA outpatient treatment 
records as well as VA examinations have shown 


nasal congestion, headache, and postnasal drainage.  In a 
September 1999 VA examination it was noted that the veteran 
was able to breathe through the nose on one side.  This same 
examination found headaches and anosmia.  Erythematous and 
boggy nasal mucosa with some purulent discharge were noted.  
Cobblestoning and some crusting were noted and percussion 
over the right frontal and maxillary sinuses showed 
tenderness.  The Board notes the examiner's assessment of 
chronic sinusitis with worsening despite sinus surgeries in 
May of 1995 and December 1995.

In sum, based on the chronic nature of the symptoms and the 
need for continuous medication/treatment even after two sinus 
operations, the Board resolves all reasonable doubt in favor 
of the veteran and determines that under the particular facts 
of this case a 50 percent rating is warranted.  While the 
evidence pertinent to the period covered by the appeal does 
show some fluctuation between the criteria for a 30 percent 
rating and a 50 percent rating, it does appear that certain 
significant symptoms which are contemplated by a 50 percent 
rating have continued throughout the period.  Accordingly, a 
50 percent rating is warranted for the entire period in 
question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a 50 percent initial evaluation for chronic 
sinusitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

